UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8035


SHANGO DAMBALLAH, f/k/a Harold Mosley,

                  Plaintiff - Appellant,

             v.

GWENDOLYN A. BRIGHT, Director of Parole Board Support
Services; JAMES A. WILLIAMS, Chairman of Parole Board; ORTON
BELLAMY, Vice Chair of Parole Board; MARLENE MCCLAIN,
Secretary of Parole Board; DWAYNE M. GREEN, Member of Parole
Board; JIM GORDON, Member of Parole Board; JOHN MCCARROLL,
Member of Parole Board; J. P. HODGES, Member of Parole
Board; C. DAVID, Member of Parole Board sued in their
official capacities for declaratory and injunctive relief;
SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE AND PARDON
SERVICES, sued for declaratory and injunctive relief,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (2:08-cv-02867-HMH)


Submitted:    December 16, 2008             Decided:   January 5, 2009


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shango Damballah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shango Damballah appeals the district court order and

judgment      adopting          the      magistrate              judge’s         report      and

recommendation and dismissing his civil rights complaint.                                     We

have   reviewed         the   record,    the       district       court       order    and   the

claims     raised       on    appeal,    and       affirm.            The     timing    of   the

psychological examination was not improper and Damballah was not

entitled     to     a     second      hearing       prior        to     his    parole     being

rescinded.        See Jago v. Van Curen, 454 U.S. 14, 19-20 (1981).

Nor was Damballah entitled to treatment by the South Carolina

Department of Probation, Parole and Pardon Services because he

was not under the Department’s supervision.                            Finally, insofar as

Damballah challenges the September 3, 2008 denial of parole,

this issue was not raised below and is not reviewable by this

court.     See Singleton v. Wulff, 428 U.S. 106, 120 (1976).

             Accordingly,          we   affirm.             We        dispense     with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                       AFFIRMED




                                               2